Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered May 21, 1984, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the imposed sentence of five years to life imprisonment did not constitute an abuse of the sentencing court’s discretion (see, People v Suitte, 90 AD2d 80). The court made no promises to the defendant as to the length of the sentence it would impose, and the defendant acknowledged prior to pleading guilty that he was aware that the maximum sentence which could be imposed was 8V3 years to life imprisonment.
We have considered the contentions raised in the defendant’s pro se brief and find them to be either unpreserved for our review or without merit. Mollen, P. J., Brown, Weinstein, Fiber and Harwood, JJ., concur.